Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Anthony Sorbello appeals the district court’s order dismissing his 28 U.S.C. § 1983 (2012) complaint. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Sorbello’s informal brief does not challenge the basis for the district court’s disposition, Sorbello has waived appellate review of the court’s order, See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we deny Sorbello’s motion for appointment of counsel and affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*72fore this court and argument would not aid the decisional process.
AFFIRMED